DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 currently depends on independent claim 8 but should depend on independent claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer readable medium” is nowhere in the Specification or the claim itself limited to only non-transitory mediums. Due to the lack of exclusion from transitory mediums (such as carrier waves) the “computer readable medium” is not patent eligible and directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shankar et al. [Shankar] (US Patent No. 8,510,543) in view of Kumar et al. [Kumar] (US PGPub 2019/0377583).

As to claim 1
Shankar discloses an information handling system (computer 100/400, see Figs. 1 and 4) comprising: 
a processor (CPU 422, see Fig. 4); and 
a basic input/output system (BIOS firmware 110, see Figs. 1 and 4) communicatively coupled to the processor and comprising a plurality of firmware 
select a boot path (boot paths 117, see Fig. 1) for execution from a plurality of boot paths (see column 3, lines 31-35 and column 4, lines 49-58); and 
execute the boot path selected (see column 9, lines 5-7). 
Though Shankar discloses selection of a boot path amongst a plurality of boot path; Shankar fails to specifically disclose that each of the plurality of boot paths comprises a respective trust chain of a subset of the plurality of firmware volumes.
Kumar discloses selecting a boot path of a plurality of boot paths (two separate boot paths; see paragraph 0030, line 17) where each of the plurality of boot paths comprise a respective trust chain (first security module 132 and second security module 134, see Fig. 3) of a subset of a plurality of firmware volumes (firmware elements; see paragraph 0030, line 18) (see paragraph 0030, lines 11-19 and paragraph 0031, lines 1-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar’s invention with Kumar’s in order to provide security modules specific to the chosen boot path, since doing so would provide security and authentication for booting a specific operating system (see Kumar As to claim 2
Shankar discloses the information handling system of claim 1, wherein the plurality of boot paths comprises an accelerated boot path (normal boot path; see column 6, lines 3-4/normal setup configuration mode; see column 6, line 66) for booting to an operating system of the information handling system (see column 6, lines 64-67). As to claim 3
Shankar discloses the information handling system of claim 2, wherein the accelerated boot path excludes firmware volumes of the plurality of firmware volumes for performing configuration of the basic input/output system (see column 6, lines 57-58). As to claim 4
Shankar discloses the information handling system of claim 2, wherein the accelerated boot path excludes firmware volumes of the plurality of firmware volumes for performing diagnostics of the information handling system (see column 6, lines 55-67). As to claim 5
Shankar discloses the information handling system of claim 1, wherein the plurality of boot paths comprises an exception boot path for performing configuration of As to claim 6
Shankar discloses the information handling system of claim 1, wherein the plurality of boot paths comprises an exception boot path for performing diagnostics of the information handling system (see column 6, lines 55-67). As to claim 7
Shankar discloses the information handling system of claim 1, wherein the plurality of firmware volumes comprises a base firmware volume configured to, based on the presence or absence of the action or event associated with the basic input/output system, select another firmware volume for execution from a plurality of other firmware volumes (see column 3, lines 37-50). As to claim 8
Shankar discloses a method comprising, in a basic input/output system (BIOS firmware 110, see Figs. 1 and 4) communicatively coupled to the processor (CPU 422, see Fig. 4) and comprising a plurality of firmware volumes (configurations 120, see Fig. 1) embodied in non-transitory computer readable media (main memory 454, see Fig. 4), each firmware volume comprising executable code for a respective functionality of the basic input/output system (see column 3, lines 43-46), wherein the basic input/output system is configured to, based on the presence or absence of an action or event (event occurring in the operating system; see column 4, line 66/user selection; column 2, line 
selecting a boot path (boot paths 117, see Fig. 1) for execution from a plurality of boot paths (see column 3, lines 31-35 and column 4, lines 49-58); and 
executing the boot path selected (see column 9, lines 5-7). 
Though Shankar discloses selection of a boot path amongst a plurality of boot path; Shankar fails to specifically disclose that each of the plurality of boot paths comprises a respective trust chain of a subset of the plurality of firmware volumes.
Kumar discloses selecting a boot path of a plurality of boot paths (two separate boot paths; see paragraph 0030, line 17) where each of the plurality of boot paths comprise a respective trust chain (first security module 132 and second security module 134, see Fig. 3) of a subset of a plurality of firmware volumes (firmware elements; see paragraph 0030, line 18) (see paragraph 0030, lines 11-19 and paragraph 0031, lines 1-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar’s invention with Kumar’s in order to provide security modules specific to the chosen boot path, since doing so would provide security and authentication for booting a specific operating system (see Kumar paragraph 0031, lines 8-16).As to claim 9
As to claim 10
See rejection of claim 3.As to claim 11
See rejection of claim 4.As to claim 12
See rejection of claim 5.As to claim 13
See rejection of claim 6.As to claim 14
See rejection of claim 7.As to claim 15
Shankar discloses an article of manufacture comprising: 
a computer readable medium (main memory 454, see Fig. 4); and 
computer-executable instructions carried on the computer readable medium, the instructions readable by a processor (CPU 422, see Fig. 4), the instructions, when read and executed, for causing the processor to, in a basic input/output system (BIOS 
select a boot path (boot paths 117, see Fig. 1) for execution from a plurality of boot paths (see column 3, lines 31-35 and column 4, lines 49-58); and 
execute the boot path selected (see column 9, lines 5-7). 
Though Shankar discloses selection of a boot path amongst a plurality of boot path; Shankar fails to specifically disclose that each of the plurality of boot paths comprises a respective trust chain of a subset of the plurality of firmware volumes.
Kumar discloses selecting a boot path of a plurality of boot paths (two separate boot paths; see paragraph 0030, line 17) where each of the plurality of boot paths comprise a respective trust chain (first security module 132 and second security module 134, see Fig. 3) of a subset of a plurality of firmware volumes (firmware elements; see paragraph 0030, line 18) (see paragraph 0030, lines 11-19 and paragraph 0031, lines 1-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar’s invention with Kumar’s in order to provide security modules specific to the chosen boot path, since doing so would As to claim 16
See rejection of claim 2.As to claim 17
See rejection of claim 3.As to claim 18
See rejection of claim 4.As to claim 19
See rejection of claim 5.As to claim 20
See rejection of claim 6.As to claim 21
See rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115